Citation Nr: 0939278	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-10 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, 
to include as due to inservice exposure to ionizing 
radiation.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from December 1980 to 
February 1986.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2007 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The evidence of record does not show the Veteran's 
multiple myeloma to be related to his military service, 
including his inservice exposure to ionizing radiation.

2.  The Veteran's current tinnitus is not shown to have been 
present in service, or for many years thereafter, nor is it 
shown to be the result of any incident therein.


CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, to include as due to inservice exposure ionizing 
radiation.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  


Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

The RO's March 2006 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of information and 
evidence necessary to establish an effective date.  With this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has also obtained medical opinions 
concerning the etiology of the Veteran's current multiple 
myeloma and tinnitus, and has completed the necessary 
evidentiary development in ionizing radiation cases as 
outlined under 38 C.F.R. § 3.311 (2009).  Finally, there is 
no indication in the record that additional evidence relevant 
to the issues being decided herein is available and not part 
of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claims herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on each claim.  The Veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
malignant tumors, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2009).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the Veteran served on active duty in the Navy 
from December 1980 to February 1986.  His report of 
separation, Form DD 214, listed his inservice specialties as 
general supply officer for thirty-one months, and ship 
project officer for seventeen months.  A July 1978 visitor 
radiation record noted that the Veteran had been exposed to 
ionizing radiation of 0.002 rem [roentgen equivalent unit].  
The Veteran's record of occupational exposure to ionizing 
radiation, Form DD 1141, noted a total lifetime exposure of 
0.037 rem, most of which was attributed to his service 
onboard the USS NATHAN HALE.

A review of Veteran's service medical records was completely 
silent as to any complaints of or treatment for multiple 
myeloma or tinnitus.  His December 1985 separation 
examination noted essentially normal findings throughout.  

A.  Multiple Myeloma

The Veteran is seeking entitlement to service connection for 
multiple myeloma.  Specifically, he attributes this condition 
to his inservice exposure to ionizing radiation while onboard 
the nuclear submarine, USS NATHAN HALE.  Specifically, he 
reported that he stood watch and that his office was near the 
submarine's missile compartment and engineering.

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed Veteran.  
A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; internment as a prisoner of war 
(or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946; or the Veteran's presence at certain specified 
additional locations.  See 38 C.F.R. § 3.309(d)(3).  

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The presumptively service-connected diseases specific to 
radiation-exposed Veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

After reviewing the evidence of record, the Board finds that 
the Veteran is not shown to be a "radiation-exposed 
Veteran" as that term is defined in 38 C.F.R. § 3.309(d)(3).  
Specifically, the Veteran is not shown to have participated 
in a "radiation-risk activity" as that term is specifically 
defined under 38 C.F.R. § 3.309(d)(3).  As such, service 
connection for multiple myeloma is not warranted under this 
presumption.

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2) (2009).  This provision provides that certain 
listed "radiogenic" diseases found 5 years or more after 
service in an ionizing-radiation-exposed Veteran may be 
service connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
When it has been determined that: (1) a Veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed; (2) the Veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest in the period specified, 
the claim will be referred to the VA Under Secretary for 
Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the VA Under Secretary for Benefits shall consider 
the claim with reference to 38 C.F.R. § 3.311(e) and may 
request an advisory medical opinion from the VA Under 
Secretary for Health.  38 C.F.R. § 3.311(b), (c)(1).  The 
medical adviser must determine whether sound scientific and 
medical evidence supports a conclusion that it is at least as 
likely as not that the disease resulted from in-service 
radiation exposure or whether there is no reasonable 
possibility that the disease resulted from in-service 
radiation exposure.  38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2).  A disease is also considered a radiogenic 
disease where competent scientific or medical evidence that 
the claimed condition is a radiogenic disease is received.  
See 38 C.F.R. § 3.311(b)(4).

In developing this claim, a medical opinion was obtained from 
the VA Under Secretary for Health.  The opinion report noted 
that the Veteran's DD 1141 form estimated that the Veteran 
was occupationally exposed to a dose of ionizing radiation 
during his military service of 0.037 rem.  The report noted 
that according to the report Health Effects of Exposure to 
Low Levels of Ionizing Radiation (BEIR V), 1990, pages 327-
328, multiple myeloma has been observed to be increased 
following irradiation more consistently than any other 
lymphoma and mortality among Japanese A-bomb survivors has 
been observed at doses as low as 50 rads.  
However, more recent studies have questioned whether multiple 
myeloma is related to radiation exposure, citing Mettler and 
Upton, Medical Effects of Ionizing Radiation, 2nd Edition, 
1995, pages 120-121.  The report further noted that the 
Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
was utilized to estimate the likelihood that exposure to 
ionizing radiation was responsible for the Veteran's multiple 
myeloma, and based on that, the computer software calculated 
a 99th percentile value for the probability of causation of 
0.04 percent.  Therefore, the physician concluded that it was 
unlikely that the Veteran's multiple myeloma can be 
attributed to his occupational exposure to ionizing radiation 
during his military service.

Under these circumstances, service connection is not 
warranted under the second avenue of recovery, 38 C.F.R. § 
3.311(b)(2).  


Regarding the third avenue of recovery, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service 
connection on a direct basis will be addressed below.

A review of the evidence does not support the claim of 
service connection for multiple myeloma on a direct basis.  
The Veteran's service treatment records are negative for this 
disorder, and there is no medical evidence that this disorder 
is related to his military service.  

The first post service evidence noting treatment for or 
complaints of multiple myeloma is not shown until October 
2002, sixteen years after his discharge from the service.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, 
no post service treatment records suggest a relationship 
between this condition and his military service.

In this case, the Veteran's statements are not competent 
evidence to establish a causal relationship between his 
current multiple myeloma and his military service, or to any 
incident therein.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  To 
this extent, the only medical evidence which clearly 
addresses whether a causal link exists between the Veteran's 
current multiple myeloma and his military service, including 
his inservice exposure to ionizing radiation, has been 
answered in the negative.  

In the absence of competent medical evidence that the 
Veteran's multiple myeloma is related to his military service 
or any incident therein, the preponderance of the evidence is 
against the Veteran's claim for service connection.  As such, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.  Tinnitus

After reviewing the evidence of record, the Board concludes 
that service connection is not warranted for tinnitus.

The Veteran's service treatment records are completely silent 
as to any complaints of or treatment for tinnitus.  
Thereafter, the first post service evidence of record noting 
complaints of tinnitus was in November 2003, over seventeen 
years after his discharge from the service.  This period 
without complaints or treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claims herein.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Although tinnitus is capable of lay observation, the Board 
finds that this extended period without complaint or 
treatment for tinnitus, as well as the absence of any 
tinnitus complaints in his December 1985 separation 
examination must also be considered.  Id., see also Charles 
v. Principi, 16 Vet. App. 360, 374-75 (2002).  Moreover, the 
November 2006 VA examination noted the onset of this 
condition two to three years earlier during his cancer 
treatment, which would be 2003, over fifteen years after the 
Veteran's discharge from the service.

In this case, the Veteran's statements are competent evidence 
that he was exposed to loud noise during service.  However, 
the Veteran's contentions that his current tinnitus is 
related to his military service, as a layman, cannot be 
considered competent evidence on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The VA examiner in November 2006 considered evidence of 
record, to include the Veteran's statements that his tinnitus 
started two to three years ago during his cancer treatments, 
and concluded that the Veteran's current tinnitus was "not 
caused by or a result of military noise exposure."  In 
support of this opinion, the VA examiner noted that the 
Veteran's service treatment records were silent as to any 
complaints of tinnitus.  The VA examiner also noted that the 
Veteran's entrance and discharge examinations revealed 
hearing sensitivity within normal limits, and that there was 
no significant change in hearing sensitivity over the course 
of his military service.  

Lastly, the Veteran has alleged that his current tinnitus is 
related to his multiple myeloma.  As service connection for 
multiple myeloma has not been established, service connection 
for tinnitus on a secondary basis is not warranted.  

Thus, in the absence of competent medical evidence that the 
Veteran's bilateral tinnitus is related to his military 
service, the preponderance of the evidence is against the 
Veteran's claim for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for multiple myeloma, to include due to 
inservice exposure to ionizing radiation, is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


